Case: 1:16-Cv-02495 Document #: 54 Filed: 11/13/18 Page 1 of 9 Page|D #:488

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
APM RESTAURANT GROUP, INC.,
an Illinois Corporation, and JOSLIN
ALFAR,
Plaintiffs,
v.
Magistrate Judge Sidney I. Schenkier

ASSOCIATED BANK, a Wisconsin
Banking Corporation,

)
)
)
)
)
) No. 16 C 2495
)
)
)
)
)
Defendant. )
MEMORANDUM OPINION AND ORDER1

Plaintiffs, APl\/I Restaurant Group, Inc. (“APM”) and Joslin Alfar (“Ms. Alfar”)
(collectively “Plaintiffs”), have moved for leave to file a second amended complaint (doc. # 49:
Motion for Leave to File a Second Amended Complaint (“l\/Iotion”). Attached to the motion is
Plaintiffs’ proposed Second Amended Complaint for Damages (“Proposed Second Amended
Complaint”). Defendant, Associated Bank (“Associated”), has filed a response brief (doc. # 50:
Defendant Associated Bank, N.A.’s Response to Plaintiffs’ Motion for Leave to File a Second
Amended Complaint (“Response”)), and Plaintif`fs have filed a reply brief (doc. # 52: Reply to
Defendant’s Response to Motion for Leave to Amend the Complaint (“Reply”)). F or the reasons
stated below, Plaintiffs’ motion is denied.
I.

Plaintiffs filed their Complaint in this matter on February 22, 2016 (doc. # l: Complaint

for Damages (“Complaint”)). The Complaint alleged that Defendant Was negligent, and breached

 

1 On December 20, 2017, by consent ofthe parties and pursuant to 28 U.S.C. § 636(<:) and Local Rule 73. l, this case
was assigned to the Court for all proceedings {doc. # 33).

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 2 of 9 Page|D #:489

its duty under the Uniform Commercial Code, by honoring the allegedly forged checks presented
by APM’s restaurant manager in April 2015. The Complaint Was dismissed Without prejudice on
September l, 2017 (doc. # 13: l\/linute Entry) and Plaintiffs thereafter filed their Amended
Complaint on September 29, 2017 (doc. # 15: Amended Complaint for Damages (“Amended
Complaint”)). The Amended Complaint reasserted the UCC and negligence claims, and added
claims for conversion and estoppel

Discovery closed in this matter on l\/lay 2, 2018 (doc. # 30: Minute Entry). Follovving the
close of discovery, Plaintiffs filed a motion for spoliation sanctions on May 7, 2018 (doc. # 41),
asserting that Associated had failed to preserve and produce relevant audio and video recordings
Associated responded to the spoliation motion by stating that it had produced all audio recordings
to Plaintiffs. ln addition, Associated stated that its record keeper did not initially locate the video
recordings in the first search but conducted a second search, located the video recordings, and
“immediately produced” them to Plaintiffs (Response at 2). Finding that Plaintiffs had in their
possession the audio and video recordings that Were the subject of the spoliation motion, and that
Plaintiffs had failed to show Associated had failed to preserve relevant evidence it Was obligated
to preserve, on July 10, 2018 We denied the motion for sanctions (doc. # 48: Minute Entry).
Plaintiffs Were then granted leave to file this motion (Id.).

Plaintiffs now seek to amend the negligence cause of action and to add two other causes of
action: spoliation and conspiracy to commit fraud. Specifically, in a bare bones motion consisting
of four paragraphs, Plaintiffs claim that after discovery closed, after they filed a motion for
spoliation against Defendant for failure to preserve certain video recordings, and after the
Defendant submitted two affidavits that the video recordings did not exist, the Defendant found

some of the requested video recordings (Motion, 1111 1-2). Plaintiffs claim that one of the recordings

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 3 of 9 Page|D #:490

revealed that the teller supervisor made false statements in her depositions (Motion, 11 2). Plaintiffs
claim that Associated’s investigator also made false statements, and Was either negligent or
conspired With Associated to cover up What the teller and supervisor did in cashing the checks in
question (Motion, 11 3). In addition, Plaintiffs for the first time seek to plead claims for pain and
suffering and for punitive damages

II.

Courts freely grant leave to amend a complaint When justice so requires Fed.R.Civ.P.
l$(a). However, a court need not allow an amendment to a complaint When there is undue delay,
bad faith, dilatory motive, undue prejudice to the opposing party, or futility of the amendment
Barry Avi'ation ]nc. v. Lana' O’Lakes Mun. Airport Comm’n, 377 F.3d 682, 687 (7th Cir. 2004)
(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Whether an amendment should be granted
is committed to the sound discretion of the trial court. Foman, 371 U.S. at 182; Aldrz'dge v. Forest
Rz'ver, Inc., 635 F.3d 870, 875 (7th Cir. 2011).

At the threshold, We note that Plaintiffs fail to cite a single case or other authority in either
their motion or reply memorandum, “contrary to the Seventh Circuit's frequent insistence that
arguments must be supported and its Wamings about the consequences of perfunctory arguments”
Chapman v. Gen. Bd. ofPension & Health Bene_f.irs ofrhe United Methoa'ist Church, Inc., No. 09
C 3474, 2010 WL 2679961, *7 (N.D. Ill. July 6, 2010) citing Fcibrz'ko Acquz'sition Corp. v. Prokos,
536 F.3d 605, 609 (7th Cir. 2008) (collecting cases). The Seventh Circuit has repeatedly
admonished that “[s]keletal and unsupported arguments Will not be considered and the arguments
Will be deemed Waived.” Chapman, 2010 WL 2679961, *8 quoting Whi'te Eagle Co-opi'm'on Ass'n
v. Coimer, 553 F.3d 467, 476 n. 6 (7th Cir. 2009) (collecting cases). See also de la Rama v. Illinoi`s

Dept. ofHaman Servi`ces, 541 F.3d 681, 688 (7th Cir. 2008) (argument that Was “conclusory and

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 4 of 9 Page|D #:491

utterly lacking in any citation to the applicable law” Was deemed Waived); Um'ted Srares v. Hoolr;
471 F.3d 766, 775 (7th Cir. 2006) (“We repeatedly have made clear that perfunctory and
undeveloped arguments, and arguments that are unsupported by pertinent authority, are Waived
(even Where those arguments raise constitutional issues).”) (citations omitted); Fa!)riko
Acquz`sition Corpomti`on v. Prokos, 536 F.3d 605, 609 (7th Cir. 2008) (“Nor does [rnovant] present
any caselaw supporting its theory. lt is not the job of this court to develop arguments for
[parties].”); Um'fed Srates v. Alden, 527 F.3d 653, 664 (7th Cir. 2008) (“Because it is not the
obligation of this Court to research and construct the legal arguments available to parties these
arguments are Waived and Warrant no discussion.”) citing Um'rea' States v. Berkowitz, 927 F.2d
1376, 1384 (7th Cir. 1991) (“We repeatedly have made clear that perfunctory and undeveloped
arguments and arguments that are unsupported by pertinent authority, are Waived (even Where
those arguments raise constitutional issues)”).

Indeed, as in Chapman, it Was not until the reply memorandum that the Plaintiffs first made
“any attempt to discuss the underlying facts or to amplify on the conclusions in the Motion.” 2010
WL 2679961, *7. Hovvever, the reply memorandum, as the opening motion, Was bereft of any
legal citation in support of Plaintiffs’ arguments 1n any event, articulating the basis for an
argument for the first time in a reply memorandum is improper and is insufficient to save Plaintiffs
from a finding of Waiver. Stechaaner v. sz'th, 852 F.3d 708, 721 (7th Cir. 2017).

We further note that certain of the Plaintiffs’ allegations in the Proposed Second Amended
Complaint fly in the face of sworn testimony by Peter Sayegh, the general manager of APM and
the spouse of the other plaintiff, Joslin Alfar. For example, Paragraph 13 of the Amended
Complaint states in part “William Smith, assured Alfar and Sayegh that the matter Was clear and

that they should be getting the money back” (Amended Complaint, 1113). However, in Mr.

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 5 of 9 Page|D #:492

Sayegh’s deposition on March 16, 2018, When he was asked “When did Will Smith talk to you and
tell you that the matter was clear and that you would be getting your money back” Mr. Sayegh
replied, “I think there is a mistake here. That’s not - the bank investigator, Will Smith, did not say
that the matter was clear and that he would give me my money back. That is something that 1’d
like to correct, if 1 may” (Response, EX. 2 at 220; see also 221). Despite this stated desire to
“correct” this “mistake” that appears in the Amended Complaint, the Proposed Second Amended
Complaint repeats this identical allegation -- With the only “correction” being a change in the name
from “William Smith” in the Amended Complaint to “Will Smith” in the Proposed Second
Amended Complaint (Motion, Proposed Second Amended Complaint, 1113).

Additionally, Paragraph 19 of the Proposed Second Amended Complaint repeats the
assertion in Paragraph 14 of the Amended Complaint that “[o]ne month prior to APM’s business
shutting down, it obtained a license to place five (5) casino slot machines in the restaurant This
raised the revenue that the business generated and brought more customers for the restaurant.”
This allegation is flatly inconsistent with Mr. Sayegh’s sworn testimony that “we never actually
installed the machines That was just worded wrong.” (Response, EX. 2 at 23 6-37).

The way in which Plaintiffs have presented their Motion Warrants its summary denial. That
said, unjustifiable delay, undue prejudice and futility provide ample additional basis to deny the
Motion. See Barry/lvi'an`on Iric., 377 F.3d at 687.

A.

In their negligence cause of action, Plaintiffs originally sought only economic loss damages
for Ms. Alfar (Amended Complaint at 6-7). However, in the Proposed Second Amended
Complaint, Plaintiffs are now seeking to include APM as a plaintiff in that claim, and now seek to

recover for both APl\/l and Ms. Alfar $l million in damages for pain and suffering (Motion, Second

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 6 of 9 Page|D #:493

Amended Complaint at 8-9). The attempt to amend the negligence claim to include an additional
plaintiff and to seek additional damages comes too late. Discovery closed on l\/lay 2, 2018.
Plaintiffs cannot point to the belated production of the video recordings as justification for their
delay in seeking this amendment, as the video recordings have nothing to do with Whether APM
is a proper plaintiff on the negligence claim or whether Defendant’s conduct in honoring the checks
caused emotional pain and suffering In addition, it is far too late in the day to add a new damage
claim that would significantly alter the financial stakes of this lawsuit See Wirzrers v. Fru-Con
Inc., 498 F.3d 734, 741 (7th Cir. 2007) (refusing to allow plaintiff to amend his complaint to
include punitive damages because an “amended complaint three years into litigation affects the
defendant’s discovery and trial strategy and therefore the magistrate judge was reasonable in
rejecting (plaintiff`s) proposed amendment”).
B.

Plaintiffs seek to add a cause of action they identify as one for “spoliation” (Motion, 2).
Spoliation is not a separate tort, but rather a species of negligence Schaefer v. Um`versal
Scajj‘oldfrig & Eqm`p., LLC, 839 F.3d 599, 608 (7th Cir. 2016). HoweverJ while Plaintiffs do not
use the correct title for the asserted cause of action in their Motion, the Proposed Second Amended
Complaint’s sixth cause of action is titled “Negligent Spoliation” (l\/fotion, Proposed Second
Amended Complaint at 10). The lllinois Supreme Court recognizes a cause of action for negligent
spoliation of evidence Boyd v. Trove!ers lawrence Co., 652 N.E.2d 267, 270 (Ill. 1995), as
modpfied on denial ofreh 'g, (June 22, 1995). A “negligent spoliation claim requires the plaintiff to
prove the traditional four elements of negligence: a duty to preserve evidence; breach of that duty

by loss of the evidence; that the loss proximately caused the plaintiffs inability to prove his

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 7 of 9 Page|D #:494

underlying claim; and actual damages as a result.” Schaefer, 839 F.3d at 608 citing Boyo', 652
N.E.2d at 270.

Here, as Plaintiffs concede, Associated has produced the video recordings (Motion, 1125
Response at 2; Reply at l). Plaintiffs have reviewed the video recordings (Motion, 112), which they
agree to not show the details of the disputed transaction on April 27, 2015. Nonetheless, in support
of their request to amend the complaint, Plaintiffs claim that the video recordings show that the
teller supervisor, Ms Borges, made “false statements in her depositions” (Motion, 112). In the
Reply, the Plaintiffs say that Ms. Borges testified that “she does not remember whether she cashed
the checks in question” (Reply at 5). Neither the Motion nor the Reply cites to or attaches Ms.
Borges’ deposition transcript in support of these assertions ln its Response, by contrast,
Associated cited to and attached portions of Ms. Borges’ deposition transcript showing that Ms.
Borges testified that she did not recall the specifics of any particular presentment ofchecks because
APl\/l’s employee, Ms. Marcanti, would come into the bank on a weekly basis (Response at 4 and
EX. 1 at 26-27). Furthermore, l\/ls. Borges was not asked at her deposition if she provided a
cashier’s check to l\/ls Marcanti on April 27, 2015, and Plaintiffs have not submitted any
deposition testimony to the contrary

What the foregoing amply shows is that it would be futile to allow Plaintiffs to add the
proposed negligent spoliation claim. Plaintiffs point to no evidence that Associated was obligated
to preserve and failed to produce that compromises their ability to prove the foregoing assertions
To the extent Plaintiffs assert that the video recordings aid in that effort, they now have those

recordings

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 8 of 9 Page|D #:495

C.

Plaintiffs seek to add a conspiracy claim, arguing that Associated’s former financial crimes
investigator, Will Smith, made “false statements” and either was negligent or conspired with
Associated to commit fraud or cover up what Ms. Borges and other tellers did in cashing the checks
in question (Motion, 113). We deny Plaintiffs’ request to do so, both on grounds of futility and
undue delay. Allegations of fraud, including a claim for conspiracy to commit fraud, must be
plead with particularity Fed. R. Civ. P. 9; Wells Fargo Bank, Not’l Ass’n. v. Leo]fr Hockey Club,
]nc., No. 13 C 2247, 2014 WL 3855318, *5 (N.D. 111. July 31, 2014). “The elements ofa cause of
action for conspiracy to defraud are: (1) a conspiracy; (2) an overt act of fraud in furtherance of
the conspiracy; and (3) damages to the plaintiff as a result of the fraud.” Wells Fargo Bonk, Nat 7
Ass’ri., 2014 WL 3855318 at 5 quoting Bosak v. McDorioagh, 549 N.E.2d 643, 646 (Ill. App.
1989). “A ‘conspiracy’ is a combination of two or more persons to accomplish by concerted action
an unlawful purpose or a lawful purpose by unlawful means.” Ia'. Moreover, to state a claim for
fraud under lllinois law the following elements must be included: “(1) a false statement of material
fact; (2) by one who knows or believes it to be false; (3) made with the intent to induce action by
another in reliance on the statement; (4) action by the other in reliance on the truthfulness of the
statement; and (5) injury to the other resulting from that reliance.” Wells Fargo chk, Nat ’l Ass ’n. ,
2014 WL 3855318 at 5 quoting Sz'egel Dev., LLC v. Peok Const. LLC, 993 N.E.2d 1041, 1059 (lll.
App. 2013).

Plaintiffs’ conclusory allegations (Motion, Proposed Second Amended Complaint at 1111 16-
17 and 43-44) fall far short of meeting this pleading standard lndeed, Plaintiffs’ proposed claim
is equivocal as to whether Mr. Smith engaged in a fraudulent cover up; Plaintiffs allege that his

actions might instead reflect “an unreasonable and extremely incompetent investigation” (Motion,

 

Case: 1:16-cv-02495 Document #: 54 Filed: 11/13/18 Page 9 of 9 Page|D #:496

Proposed Second Amended Complaint 1116). “Accidental, inadvertent or negligent participation
in a common scheme does not amount to conspiracy.” Wells Forgo Bonk, Nar’l Ass ’rz., 2014 WL
3855318 at 5 quoting McClu/re v. Owens CorningFiberglas Corp., 720 N.E.2d 242, 241 (Ill. 1999).

In addition to being futile, the proposed addition of this claim comes too late. Plaintiffs fail
to link the filing of this claim to the late-produced video recordings lndeed, the fact that Plaintiffs
scheduled the deposition of l\/lr. Smith and then elected not to proceed With it is further evidence
that if Plaintiffs wished to add a conspiracy claim, they did not need to wait until after discovery
closed to attempt to do so.

CONCLUSION

F or the foregoing reasons, Plaintiffs’ Motion for Leave to File a Second Amended
Complaint (doc. # 49) is denied.2 We set the matter for a status hearing on December 4, 2018 at
9:00 a.m. We direct the parties to explore settlement prior to the next status hearing, and to apprise

the Court of whether they wish to participate in a settlement conference

M/L

sn)NEY`i. scH KIER
United States l\/I istrate Judge

ENTER:

DATED: November 13, 2018

 

2 We note that even if we had allowed Plaintiffs to amend their cause of action, we would not allow them to
dramatically expand the damages sought by adding claims for emotional pain and suffering and punitive damages
We already have explained why the proposed amendment of the negligence claim to include emotional distress
damages is untimely. Plaintiffs also attempt to include in their negligent spoliation and conspiracy claims prayers for
81 million in damages for pain and suffering and punitive damages of $100 million on the conspiracy to commit fraud
and negligent spoliation counts Raising the issue of punitive damages and pain and suffering for the first time over
two years after the Complaint was filed is improper, as it seeks to dramatically alter the financial stakes of the litigation
far too late into the proceedings Wiriters, 498 F.3d 734, 741 (7th Cir. 2007).

9

 

